Citation Nr: 1640727	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent from July 12, 2011, in excess of 30 percent from February 13, 2012, in excess of 50 percent from August 8, 2013, and in excess of 60 percent from May 2, 2014, for service-connected bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114.


REPRESENTATION

Appellant represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Since its November 2011 decision, the RO has issued additional rating decisions increasing the initial evaluation for the Veteran's service-connected bilateral hearing loss for certain time periods.  However, as those increases did not represent total grants of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2013, the Board remanded the issue of entitlement to an increased initial evaluation for bilateral hearing loss for further evidentiary development.  In February 2014, it determined that the issues of entitlement to a TDIU and entitlement to SMC were also on appeal in connection with the Veteran's increased rating claim and remanded all three issues for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is again necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Turning first to the claim of entitlement to an increased initial rating for bilateral hearing loss, the Veteran has asserted that his initial VA audiological examination, which was conducted in August 2011, did not accurately document the severity of his hearing loss disability.  Although the record also includes a January 2011 VA evaluation during which audiometric testing was conducted, the notes associated with that evaluation state that the full results of the testing are viewable via a tool that the Board is unable to access.  As those and any other separately stored VA audiogram results that are outstanding may provide relevant information regarding the severity of the Veteran's hearing loss, they should be obtained on remand.

Turning next to the claim of entitlement to a TDIU, in August 2014, the Veteran submitted an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) on which he indicated that he was no longer working but had previously been employed in insurance sales and trucking.  Unfortunately, the comma placement in the gross earnings figure he listed for his work in insurance sales renders the amount of those earnings somewhat unclear.  Additionally, although the Veteran told a VA care provider in May 2014 that he had sold a trucking business, it is unclear when the sale occurred, as he did not list the employment dates or gross earnings for that business on his TDIU application.  Based on the foregoing, clarification of the employment information the Veteran has provided is required on remand.

Furthermore, although the ultimate question of whether a Veteran is capable of substantially gainful employment is a determination for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), given the limited information currently of record regarding the scope of the Veteran's occupational skills and the duties he performed in the positions he previously held, the Board finds that a VA social and industrial survey that provides a full description of the effects of the Veteran's bilateral hearing loss and tinnitus on his ordinary activities, to include his employability, would be of use in this instance and should be scheduled on remand.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Finally, as the outcome of the Veteran's pending claim of entitlement to an increased initial rating for bilateral hearing loss may affect his entitlement to SMC, a final decision on that issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, the claim of entitlement to SMC is also being remanded.

Given the need to remand the foregoing claims for other reasons, ongoing VA treatment records should also be obtained, and the Veteran should be provided another opportunity to submit, or to authorize VA to obtain, any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his attorney notified of such.

2.  Associate with the claims file copies of any relevant VA records viewable in CPRS Tools/Audiogram Display, Vista Imaging, or any similar viewing tool, to specifically include the full results of the audiograms conducted during VA treatment in November 2009 and January 2011.  In addition, obtain any outstanding VA treatment records dated since August 2014 and associate them with the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his attorney notified of such.

3.  Ask the Veteran to submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that includes complete contact information, dates of employment, and gross earnings for the insurance and trucking businesses he described in his August 2014 VA Form 21-8940, and that includes clarification of the income information he provided for his insurance sales business.

4.  Then, schedule the Veteran for a VA social and industrial survey (field examination) with a VA social worker or other appropriate personnel.  The claims folder must be made available for review.  Following review of the claims file and examination of the Veteran, the social worker is asked to:

(a) Describe the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

(b) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities (bilateral hearing loss and tinnitus) on his daily activities, to include his employability, taking into consideration his level of education, any special training, and his previous work experience, but not his age or any impairment caused by any nonservice-connected disabilities. 

(c) Indicate if there is any form of employment that the Veteran could perform and, if so, what type.

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

